Powell, J.
The evidence showing that the defendant kept a quantity of intoxicating liquor on hand in a house used both as a residence and as a place of business, and that he had it there at a time when several members of the public were admitted, though the place was nominally closed for business at the time, and there being enough testimony to support the inference that the members of the public were going to *119the place for the purpose of getting some of the liquor, the jury was authorized to convict the defendant of keeping the liquor on hand at his place of business. Land v. State, 5 Ga. App. 98 (62 S. E. 665).
Decided July 25, 1910.
Misdemeanor; from city court of Ogletliorpe — Judge Greer. May 31,1910. -
tfere M. Moore, for plaintiff in error.
Jule Felton, solicitor, contra.

Judgment affirmed.